UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1860


INDIAN MOUNTAIN    COAL   COMPANY;     OLD   REPUBLIC    INSURANCE
COMPANY,

                Petitioners,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; EMILY
BOLLING,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(09-0180-BLA)


Submitted:   March 29, 2011                   Decided:    April 8, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG LLP,
Washington, D.C., for Petitioners. M. Patricia Smith, Solicitor
of Labor, Rae Ellen James, Associate Solicitor, Patricia M.
Nece, Counsel for Appellate Litigation, Barry H. Joyner, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C.; Joseph E. Wolfe,
Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS,
Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Indian       Mountain       Coal     Company       and     Old       Republic

Insurance Company seek review of the Benefits Review Board’s

decision    and    order    affirming      the    administrative           law   judge’s

award of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2006).     Our review of the record discloses that the Board’s

decision    is    based    upon   substantial       evidence         and   is    without

reversible error.         Accordingly, we deny the petition for review

for   the   reasons      stated   by    the    Board.        Indian    Mountain      Coal

Co. v. Director, Office of Workers’ Compensation Programs, No.

09-0180-BLA       (BRB    Sept.   23,    2009).         We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                          2